
	

113 HR 1532 IH: Autofill Act of 2013
U.S. House of Representatives
2013-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1532
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2013
			Mr. Foster (for
			 himself and Mr. Quigley) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to establish a
		  program to populate downloadable tax forms with taxpayer return
		  information.
	
	
		1.Short titleThis Act may be cited as the
			 Autofill Act of
			 2013.
		2.Automated
			 partially pre-populated tax returns
			(a)In
			 generalChapter 77 of the Internal Revenue Code of 1986 (relating
			 to miscellaneous provisions) is amended by adding at the end the following new
			 section:
				
					7529.Automated
				partially pre-populated tax returns
						(a)Establishment of
				programThe Secretary shall establish a program under which
				taxpayers may download forms relating to the individual income tax returns that
				are populated with return information reported to the Secretary under chapter
				61 and reported to the Secretary pursuant to section 232 of the Social Security
				Act.
						(b)Requirements
				relating to information
							(1)Deadline for
				making information availableThe Secretary shall make such return
				information available under the program established under subsection (a) not
				later than 15 days after the Secretary receives such information.
							(2)Format of
				information made availableReturn information shall be made
				available under the program established under subsection (a) in both a
				printable document file suitable for manual completion and filing and in a
				computer-readable form suitable for use by automated tax preparation
				software.
							(c)Autofill service
				deadlines
							(1)StandardsNot
				later than October 31, 2013, the Secretary shall—
								(A)establish
				standards for data download to tax preparation software, and
								(B)provide a
				demonstration server for downloading the partially populated printable document
				file.
								(2)Tax
				formsNot later than February 15, 2014, and annually thereafter,
				the Secretary shall provide on the Secretary’s Web site a secure function that
				allows a taxpayer to download, as both a printable document file and in a form
				suitable for input to automatic tax preparation software, the 1040, 1040A, and
				1040EZ forms that are populated with information with respect to the taxpayer
				that is reported under chapter 61 or any other provision of this title under
				which reporting of information is required.
							(d)Taxpayer
				responsibilityNothing in this section shall be construed to
				absolve the taxpayer from full responsibility for the accuracy or completeness
				of his return of tax.
						(e)DisclaimerBefore
				any form can be downloaded under the program established under subsection (a),
				taxpayer must acknowledge that—
							(1)the taxpayer is
				responsible for the accuracy of his return, and
							(2)all information
				provided in the downloadable form under such program needs to be
				verified.
							(f)Information
				provided for wage and self-employment incomeFor purposes of
				subsection (a)—
							(1)Information
				related to calendar year 2013In the case of information relating
				to wages paid, and amounts of self-employment income, for calendar year 2013
				required to be provided to the Commissioner of Social Security under section
				205(c)(2)(A) of the Social Security Act (42 U.S.C. 405(c)(2)(A)), the
				Commissioner shall, using best efforts, make such information available to the
				Secretary not later than January 31, 2014.
							(2)Information
				related to calendar year 2014 and thereafterIn the case of
				information relating to wages paid, and amounts of self-employment income, for
				any calendar year after 2013 required to be provided to the Commissioner of
				Social Security under section 205(c)(2)(A) of the Social Security Act (42
				U.S.C. 405(c)(2)(A)), the Commissioner shall make such information available to
				the Secretary not later than the January 31 of the calendar year following the
				calendar year to which such wages and self-employment income
				relate.
							.
			(b)Filing deadline
			 for information returnsSubsection (b) of section 6071 of such
			 Code is amended to read as follows:
				
					(b)Information
				returnsReturns made under part III of this subchapter shall be
				filed on or before January 31 of the year following the calendar year to which
				such returns relate. Section 6081 shall not apply to returns under such part
				III.
					.
			(c)Conforming
			 amendment to social security actSubparagraph (A) of section
			 205(c)(2) of the Social Security Act (42 U.S.C. 405(c)(2)) is amended by adding
			 at the end the following new sentence: For purposes of the preceding
			 sentence, the Commissioner shall require that information relating to wages
			 paid, and amounts of self-employment income, be provided to the Commissioner
			 not later than January 31 of the year following the calendar year to which such
			 wages and self-employment income relate..
			(d)Clerical
			 amendmentThe table of sections for chapter 77 of such Code is
			 amended by adding at the end the following new item:
				
					
						Sec. 7529. Automated partially
				pre-populated tax
				returns.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to returns
			 for taxable years beginning after December 31, 2012.
			
